DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-7, 9-16 and 18-22 allowed.
3.	The closest relevant art is Arthur et al (2018/0140989 A1) wherein Arthur et al teach a powered air-handling system (see Fig. 15, paragraph 0081) comprising: an air filter (100 in Fig. 1) comprising filter media (107); at least one sensor (110) that is attached to the filter media (107); and a circuitry (paragraph 0046) in communication with the sensor (110), the circuitry configured to receive data from at least three sources, including from the sensor (110), from a user profile (paragraph 0087), and from an external source and to execute a filter recommendation program that utilizes the received data to generate a filter recommendation (see paragraphs 0057-0060).  Arthur et al teach at least one sensor (110) comprises at least one pressure sensor (paragraph 0040-0043).  Arthur et al teach the filter recommendation program determining if the filter needs replacement based on the received data, and if the filter needs replacement including in the filter recommendation that the filter needs replacement (paragraphs 0069 & 0086).  Arthur et al teach the filter recommendation program utilizing received data from at least two of the sources to generate the recommendation (paragraph 0092).  Arthur et al teach at least two data sources include the sensor (110), the user profile and the external source (paragraph 0087).  Arthur et al teach the filter recommendation program including a database and wherein the recommendation is generated based on a query of the database (paragraph 0089).  Arthur et al further teach a method of monitoring an air filter (100) installed in a powered air-handling system, the method comprising: wirelessly receiving pressure information representative of at least a downstream pressure of the powered air-handling system, the information originating from at least one pressure sensor (110); receiving information regarding a user of the powered air- handling system from a user profile; receiving information from an external source, the information related to operation of at least one of the powered air-handling system and the air filter media (107); and, generating an air filter recommendation, as a function of the pressure information in combination with the received information from the external source (paragraphs 0083 & 0084).  Arthur et al also teach at least one pressure sensor (110) is resident in the powered air-handling system (paragraphs 0080 & 0081).  Arthur et al teach the at least one pressure sensor is located within a housing of the air-handling system, and wherein circuitry is co-located in the housing with the pressure sensor that converts pressure data originating from the pressure sensor from analog form to digital form and that wirelessly transmits the digital pressure information to a wirelessly paired user mobile device, and wherein the digital pressure information is wirelessly forwarded from the paired user mobile device to a cloud platform (paragraphs 0057-0059, 0083, 0084 and 0089).  Arthur et al teach the generated filter recommendation including an indication of a remaining filter lifetime of the air filter, and wherein the indication is presented on a display of the user mobile device (Fig. 11, paragraphs 0086 & 0087).  Arthur et al teach a machine readable storage device having instructions for execution by a processor of the machine to perform operations to monitor an air filter installed in a powered air-handling system, the operations comprising: wirelessly receiving pressure information representative of at least a downstream pressure of the powered air-handling system, the information originating from at least one pressure sensor; receiving information regarding a user of the powered air-handling system from a user profile; receiving information from an external source, the information related to operation of at least one of the powered air-handling system and the air filter media; and, generating an air filter recommendation, as a function of the pressure information in combination with the received information from the external source (see Fig. 12, paragraphs 0088 & 0089).   Arthur et al teach the at least one pressure sensor located within a housing of the air-handling system, and wherein circuitry is co-located in the housing with the pressure sensor that converts pressure data originating from the pressure sensor from analog form to digital form and that wirelessly transmits the digital pressure information to a wirelessly paired user mobile device, and wherein the digital pressure information is wirelessly forwarded from the paired user mobile device to a cloud platform (paragraph 0083 & 0084).  Arthur et al teach the generated filter recommendation including an indication of a remaining filter lifetime of the air filter, and wherein the indication is presented on a display of the user mobile device, of a computer, or of a thermostat of the powered air-handling system (paragraph 0060).  Arthur et al teach the machine readable storage device further having instructions for execution by a processor of the machine to perform operations to scroll visual elements on a display screen, the scrolling operations comprising: generating a display of first visual elements on a first portion of the display screen; generating a display of second visual elements on a second portion of the display screen; receiving first scroll control input for the first portion of the display screen (such as a touchscreen of a mobile device); scrolling the first visual elements on the first portion of the display screen responsive to the first scroll control input; generating second scroll control input as a function of the first scroll control input and a relationship between the first visual elements and the second visual elements; and scrolling the second visual elements on the second portion of the display screen responsive to the second scroll control input, wherein the first and second visual elements scroll at different rates (paragraph 0172).  Arthur et al further teach the first visual elements comprising a graph of data over a range of days, and wherein the second visual elements comprise an indication of a month corresponding to the days, and wherein the indication of the month scrolls across the second portion of the screen responsive to the days scrolling in the first portion of the screen, wherein the position of the indication of the month appears at a left side of screen when the days are at the beginning of the month and the position of the indication of the month moves toward the right side of the screen as the days of the month increase in value (see Figs. 4 & 11, paragraphs 0096 & 0097).
4.	Claims 1-7 and 9 of this instant patent application differ from the disclosure of Arthur et al in that the filter recommendation program determines what type of filter should be used based on the received data and includes a type of filter in the filter recommendation, as shown in Applicant’s specification paragraphs 0109 – 0113. 
Claims 10-15 of this instant patent application differ from the disclosure of Arthur et al in that the received information is processed by a filter recommendation program to generate the filter recommendation that includes at least one of a recommendation of whether or not to replace the filter and a recommendation of a type of filter to use, and wherein the filter recommendation program utilizes received data from at least two of the sources to generate the recommendation,  as shown in Applicant’s specification paragraphs 0109 – 0113. 
Claims 16 and 18-22 of this instant patent application differ from the disclosure of Arthur et al in that the received information is processed to generate the filter recommendation that includes at least one of a recommendation of whether or not to replace the filter and a recommendation of a type of filter to use, as shown in Applicant’s specification paragraphs 0109 – 0113. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 25, 2022